Citation Nr: 0433908	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  00-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether a November 1966 rating action which assigned a 
noncompensable rating with a grant of service connection for 
a right facial disorder, then characterized as a right 
maxilla fracture, was clearly and unmistakably erroneous 
(CUE)?  

2.  Entitlement to an effective date prior to September 29, 
1999, for the grant of an increased rating from zero to 40 
percent disabling for residuals of a right maxilla fracture 
with limitation of temporomandibular articulation.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from February 1963 to August 
1966. 

The appeal arises from the December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, granting a 40 percent rating effective 
from September 29, 1999, for residuals of a right maxilla 
fracture with limitation of temporomandibular articulation.  

The appeal also arises from a March 2000 rating decision that 
found that the November 1966 RO decision which granted 
service connection for residuals of a right maxilla fracture, 
was not clearly and unmistakably erroneous (CUE) in assigning 
a noncompensable rating for that disorder.

In a June 2000 VA Form 9 the veteran requested a hearing 
before a member of the Board in Washington, D.C.  However, by 
a signed submission in June 2001 the veteran expressly 
withdrew that request.  

The Board issued a decision in September 2001 denying both 
claims on appeal.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2004, the Court vacated the Board's decision and 
remanding the case to the Board for readjudication, as 
discussed in the body of this Remand, below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

A November 1966 RO decision granted service connection, in 
pertinent part, for a right maxilla fracture, and assigned a 
noncompensable evaluation.  That decision was not timely 
appealed and it is final in the absence of clear and 
unmistakable error.  38 U.S.C.A. § 7105. 

The Court in its July 2004 decision found that the Board, in 
considering whether that November 1966 RO decision was CUE, 
failed to address whether that decision was CUE for failure 
to consider a higher disability rating on the basis of muscle 
injury and right facial seventh nerve paralysis, pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5325; and 38 C.F.R. §  
4.124(a), Diagnostic Code 8207 (1966), respectively.  

The Court has held that for CUE to exist:  

(1) "[e]ither the correct facts, as 
they were known at the time, were not 
before the adjudicator (i.e., more than 
a simple disagreement as to how the 
facts were weighed or evaluated) or the 
statutory or regulatory provisions 
extant at the time were incorrectly 
applied," (2) the error must be 
"undebatable" and of the sort "which, 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must 
be based on the record and law that 
existed at the time of the prior 
adjudication in question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

In order for there to be a valid claim of CUE, the veteran 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 
(1996).  The veteran must provide some degree of specificity 
as to what the alleged error is, and, unless it is the kind 
of error that, if true, would be CUE on its face, 
"persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error." 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

The Board notes that the veteran has not been given the 
opportunity to address with specificity the question of 
whether the November 1966 RO decision was CUE for failure to 
address the possibility of a higher initial evaluation either 
based on facial muscle injury pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5325; or based on right facial seventh nerve 
paralysis pursuant to 38 C.F.R. §  4.124a, Diagnostic Code 
8207, as they existed at that time.  The Board accordingly 
remands the case to afford the veteran that notice, and to 
allow the RO to address in the first instance those bases for 
CUE.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§ 20.101 (2003) (Board's jurisdiction generally predicated on 
an appeal having been filed concerning an issue in 
controversy).  Bernard v. Brown, 4 Vet.App. 384, 391 (1993).

Accordingly, the case is remanded for the following:

1.  The RO should afford the veteran 
notice of its intent to adjudicate the 
issue whether the November 1966 RO 
decision granting service connection for 
a right maxilla fracture, and assigning 
a noncompensable evaluation for that 
disorder, was clearly and unmistakably 
erroneous (CUE) for not having 
considered a higher initial rating on 
the basis of either facial muscle injury 
pursuant to 38 C.F.R. § 4.73, Diagnostic 
Code 5325; or based on right facial 
seventh nerve paralysis pursuant to 
38 C.F.R. §  4.124(a), Diagnostic Code 
8207 (1966).

2.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed claims.  In 
so doing the RO must consider whether 
the November 1966 decision granting 
service connection for a right maxilla 
fracture and assigning a noncompensable 
evaluation for that disorder was CUE 
for not considering rating the veteran 
pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5325, and 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8207 
(1966).  The RO should issue an 
appropriate notice of that rating 
action.  If any benefit sought remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and 
the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

